ORDER

April C. Mitchell, a pro se Tennessee resident, appeals a district court order dismissing her civil case claiming a litany of discriminatory practices. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Seeking monetary relief, Mitchell sued Goldkist, Inc., Tyson Foods, and the City of Nashville alleging that she was the vic*357tim of witchcraft, sorcery, sexual harassment, retaliation, rape, malicious molestations, sexual torture, sexual abuse, fiscal abuse, terrorism, malicious manslaughter, gender discrimination, race discrimination, bigotry, defamation of character, espionage, and religious harassment. The district court dismissed the complaint for failure to state a claim.
In her timely appeal, Mitchell’s rambling brief continues to assert that she is a victim of sexual abuse and harassment.
The district court’s order is reviewed de novo. See Mayer v. Mylod, 988 F.2d 635, 637-38 (6th Cir.1993).
Mitchell’s complaint provides no guidance as to the nature of her claims. She does not state the statutory authority for her claims, nor any specific facts to support her allegations. Her complaint is simply a list of incoherent phrases and sentences. As the complaint clearly fails to state a claim against any of the named defendants, the district court did not err in dismissing the case.
Accordingly, we affirm the district court’s order. Rule 34(j)(2)(C), Rules of the Sixth Circuit.